Citation Nr: 0840310	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-24 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for hearing loss disability of 
the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1970 to May 1972.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2005 
determination by the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  This case was before the 
Board in January 2007 when it was remanded for a travel Board 
hearing.

In July 2008, the veteran was afforded a travel Board hearing 
before the undersigned.  A transcript of that hearing is of 
record.  At the travel Board hearing, the veteran submitted 
additional evidence that was not reviewed by the RO.  
However, he waived RO consideration of the additional 
evidence, permitting the Board to consider such records in 
the first instance.  See 38 C.F.R. § 20.1304(c).  Hence, the 
additional evidence is being considered.  Moreover, at the 
travel Board hearing, the undersigned granted a request to 
hold the case in abeyance 60 days for the submission of 
additional evidence.  38 C.F.R. § 20.709.  That period of 
time has lapsed and no additional evidence has been received.  
Hence, the claim will be considered on the basis of the 
current record.


FINDINGS OF FACT

1.  An unappealed September 1997 rating decision, in 
pertinent part, denied service connection for hearing loss 
disability of the left ear on the basis that such disability 
had pre-existed service and was not aggravated beyond its 
natural progression during service.

2.  Evidence received since the September 1997 rating 
decision includes evidence that is neither cumulative to, nor 
redundant of, the evidence previously of record and raises a 
reasonable possibility of substantiating the claim.

3.  On pre-enlistment examination in October 1970, 
audiometric testing revealed that the veteran had hearing 
loss disability of the left ear.

4.  There is clear and unmistakable evidence that the 
veteran's preexisting hearing loss disability of the left ear 
did not increase in severity during his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim seeking service connection for hearing loss disability 
of the left ear may be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).

2.  Service connection for hearing loss disability of the 
left ear is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to the July 2005 RO 
determination.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  An April 2005 letter advised him of his and VA's 
responsibilities in development of evidence to substantiate 
his claim.  In addition, it instructed him that new and 
material evidence was required to reopen the claim; explained 
what new and material evidence meant; and outlined what 
evidence was needed to substantiate the claim.  It also 
advised him that his claim had been denied previously because 
the evidence showed that his hearing loss disability existed 
prior to service.  This notice complied substantially with 
the notice requirements for claims to reopen in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  As this decision reopens 
the claim of service connection and addresses it de novo, any 
Kent notice deficiency is harmless.  The veteran has had 
ample opportunity to respond and supplement the record, and 
is not prejudiced by any technical notice deficiency that may 
have occurred during the process.  It is not alleged 
otherwise.  In compliance with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), a March 2006 letter informed the 
veteran of disability rating and effective date criteria.

The veteran's service treatment records (STRs) were 
previously associated with his claims file; pertinent 
postservice medical records have been secured.  The RO 
arranged for a VA examination in August 2006.  The veteran 
has not identified any pertinent evidence that remains 
outstanding. VA's duty to assist also met.  Accordingly, the 
Board will address the merits of the claim.

II.  Claim to Reopen

Generally, a claim which has been denied by an unappealed RO 
decision may not thereafter be reopened and allowed based on 
the same record.  38 U.S.C.A. § 7105(c).  However, under 38 
U.S.C.A. § 5108, if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a); see Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306.  Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306- 07 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

By an unappealed rating decision in September 1997, the RO 
(in pertinent part) denied service connection for hearing 
loss disability of the left ear on the basis that such 
disability had pre-existed service and was not aggravated 
beyond its natural progression during service.  Evidence 
considered at that time included STRs dated from 1970 to 
1972, a March 1995 private treatment record and a June 1997 
VA examination report.  The STRs include an October 1970 pre-
enlistment audiometric evaluation that showed that puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
LEFT
35
25
20

55

A January 1971 Nuclear Position Duty Screening Evaluation 
notes that the veteran was ineligible for assignment to 
Explosive Ordnance Disposal training due to his hearing loss.  
A May 1971 STR notes that the veteran was seen with 
complaints of hearing loss on the left side "after exposure 
to loud noise in BCT."  A June 1971 audiometric evaluation 
showed that puretone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
25

60
The veteran was placed on temporary physical profile (3-T) in 
June 1971 for high frequency sensorineural hearing loss of 
the left ear; he was to have no assignment involving habitual 
or frequent exposure to loud noises or firing of weapons.  On 
service separation examination audiometry in April 1972, 
puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20

40
LEFT
20
20
20

20

The March 1995 private treatment record pertains to a 
disability not herein at issue.  On VA examination in June 
1997, the veteran maintained that his current hearing loss 
was caused by a grenade explosion during his basic training.  
On authorized audiological evaluation, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
40
75
75

Speech audiometry revealed speech recognition ability of 86 
percent in the left ear.  

Evidence received since the September 1997 rating decision 
includes the veteran's July 2008 hearing testimony that he 
never underwent an audiometric evaluation prior to his 
military service (in October 1970); rather, the results noted 
on the October pre-enlistment examination were obtained at 
some later date.  See pages 4-6 and 10-14 of hearing 
transcript.  In addition, an August 2006 VA examination 
report notes that the veteran's separation examination in 
April 1972 showed normal hearing in the left ear but hearing 
loss at 4000 Hertz in the right ear.  The examiner opined 
that the right and left ear results may have been switched 
for this examination, as the results were not in agreement 
with previous audiometric evaluations.  

This evidence received since September 1997 is neither 
cumulative nor redundant of the evidence previously of 
record.  Moreover, for the purpose of reopening the claim, 
the August 2006 VA examiner's opinion that the veteran's 
separation examination results had been transposed is 
presumed credible.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.).  
Because this evidence is competent evidence of the presence 
of hearing loss disability of the left ear at discharge, it 
is so significant that it must be considered to fairly 
consider the merits of the appellant's claim.  Accordingly, 
new and material evidence has been received, and the claim 
may be, and is, reopened.

Adjudication of the appellant's claim does not end with the 
determination that new and material evidence has been 
received.  The Board must now adjudicate the merits of the 
underlying service connection claim.  Upon reopening, the 
presumption that the additional evidence is credible without 
regard to other evidence of record no longer applies.

The August 2006 VA examination report also notes the 
examiner's opinion that the veteran's preexisting left ear 
hearing loss disability was not aggravated during his period 
of military service.  The examiner noted that the veteran's 
STRs indicate a pre-existing hearing loss in the left ear.  
Subsequent STRs indicate no Standard Threshold Shift for the 
left ear.  She noted that even if the left/right ear results 
were switched at separation, no change in hearing acuity was 
noted when compared to the pre-entrance examination.  The 
examiner concluded that the veteran's current left ear 
hearing loss is not likely the result of military noise 
exposure.

Significantly, aggravation may not be conceded where the 
disability underwent no increase in severity during service.  
See 38 C.F.R. § 3.306 (b).  The Board notes that the August 
2006 VA examiner's opinions are based on a review of the 
veteran's entire pertinent medical history, including his 
STRs and post-service medical evidence as noted above.  The 
examiner provided detailed explanations of the rationale for 
her conclusions, as noted above.  There is no medical opinion 
to the contrary.
The Board has considered the veteran's own statements; 
however, as a layperson he is not competent to opine on a 
medical matter.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  For these reasons, the Board finds that the 
veteran's preexisting left ear hearing loss disability did 
not increase in severity beyond natural progression during, 
or as a result of, his service.  Therefore, the claim must be 
denied.


ORDER

The appeal to reopen a claim of service connection for 
hearing loss disability of the left ear is granted; however, 
service connection for hearing loss disability of the left 
ear is denied on de novo review.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


